DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 8/12/21 is acknowledged, the references therein with particular relevance being discussed below while the other references appear to relate to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image processing apparatus for extracting text information from a plurality of business cards”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2)	Regarding claim 13, Handley teaches an image processing apparatus comprising: a reader that generates image data by reading at least a first document and a second document based on one reading instruction received from a user (paragraph 37; plurality of business cards can be read simultaneously); and a controller (paragraphs 38 and 39; processor onboard an MFP containing the scanning device can execute processing) that performs character recognizing processing on the image data to obtain text information (paragraph 47; character recognition is performed), wherein the controller extracts from the obtained text information first destination information corresponding to the first document and second destination information corresponding to the second document (paragraph 48; data obtain can include addresses and phone numbers [i.e. destinations] from the plurality of scanned documents).
3)	Regarding claim 14, Handley teaches the image processing apparatus according to claim 13, further comprising a network interface that transmits the extracted first destination information and the extracted second destination information to an external terminal (paragraphs 50 and 53; figure 2, item 130; extracted data can be transferred to an external device).
4)	Regarding claim 16, Handley teaches the image processing apparatus according to claim 14, wherein a destination of the external terminal can be set by a user (paragraph 52; extracted data can be transmitted to a selected address).

6)	Regarding claim 18, Handley teaches the image processing apparatus according to claim 13, wherein the extracted first destination information is an e-mail address and the extracted second destination information is an e-mail address (paragraphs 48 and 51; addresses extracted can be an email address).
7)	Regarding claim 19, Handley teaches the image processing apparatus according to claim 13, wherein the extracted first destination information is a facsimile number and the extracted second destination information is a facsimile number. (Table 1; paragraph 63; fax numbers can be labeled from the extracted data).
8)	Regarding claim 20, Handley teaches the image processing apparatus according to claim 13, wherein the extracted first destination information is an e-mail address and the extracted second destination information is a facsimile number (paragraph 48; address and phone numbers can be extracted together from the plurality of scanned business cards).
9)	Regarding claim 22, Handley teaches the image processing apparatus according to claim 13, wherein the first document is a first business card and the second document is a second business card (paragraph 37; plurality of business cards are scanned).

11)	Regarding claim 24, Handley teaches the image processing apparatus according to claim 13, wherein the controller recognizes first image data based on edge of the first image data included in the image data generated by the reader, wherein the controller recognizes second image data based on edge of the second image data included in the image data generated by the reader, wherein the controller extracts, based on the recognized image data of the first document and the obtained text information, first destination information corresponding to the first document, and wherein the controller extracts, based on the recognized image data of the second document and the obtained text information, second destination information corresponding to the second document (paragraph 44; business cards are detected as separate through edge detection, the different cards then being associated with the data therein [paragraph 107]).
12)	Claims 25, 26 and 28-35 are taught in the same manner as described in the rejections of claims 13, 14, 16-20 and 22-24, respectively.
13)	Claim 36 is taught in the same manner as described in the rejection of claim 13 above.
14)	Claim 37 is taught in the same manner as described in the rejection of claims 13 and 14 above, with the exception of: the external terminal comprising: a display that displays the first destination information and the second destination information that are 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15)	Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2006/0088214 by Handley et al. as applied to claims 13 and 25 above, and further in view of U.S. patent application publication 2013/0022284 by Zheng.
16)	Regarding claim 15, Handley does not specifically teach the image processing apparatus according to claim 14, wherein the extracted first destination information and the extracted second destination information, which are transmitted by the network interface, can be modified by the external terminal.
	Zheng teaches the image processing apparatus according to claim 14, wherein the extracted first destination information and the extracted second destination information, which are transmitted by the network interface, can be modified by the external terminal (paragraph 50; extracted data can be updated).

	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Handley with Zheng to add modification of data at an external device.  The motivation for doing so would have been for verification of card data by a remote user.  Therefore it would have been obvious to combine Handley with Zheng to obtain the invention of claim 15.
17)	Claim 27 is taught in the same manner as described in the rejection of claim 15 above.

18)	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2006/0088214 by Handley et al. as applied to claim 13 above, and further in view of U.S. patent application publication 2009/0141300 by Yamada et al.
	Handley does not specifically teach the image processing apparatus according to claim 13, further comprising an auto document feeder.
	Yamada teaches the image processing apparatus according to claim 13, further comprising an auto document feeder (paragraph 37; ADF is a part of MFP 2).
	Handley and Yamada are combinable because they are both from the reading business card data field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Handley with Yamada to add an ADF.  The motivation for doing so would have been to automatically scan documents without 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672